 Case 2:19-cv-00714-CW-JCB Document 2 Filed 09/30/19 Page 1 of 5




Gregory B. Smith (USB #6657)
GREG SMITH & ASSOCIATES (ALAPC)
111 East 5600 South, Suite 105
Murray, Utah 84107
Telephone: (801) 651-1512
email: gs@justiceinutahnow.com
Attorney for Cody Holt


                IN THE UNITED STATES DISTRICT COURT FOR
                 THE DISTRICT OF UTAH, CENTRAL DIVISION




CODY HOLT,
Plaintiff
                                                                  Civil No.:
vs.


KORE,                                                         (JURY TRIAL
                                                                DEMANDED)
Defendant



            COMPLAINT FOR WAGE AND OVERTIME OWED FOR
                           EMPLOYMENT
        ______________________________________________________________
          Plaintiff, CODY HOLT hereby complains against Defendant,

      demanding a trial by jury, and seeking relief as follows:

                                                                               1
         Case 2:19-cv-00714-CW-JCB Document 2 Filed 09/30/19 Page 2 of 5




                                      PARTIES


         1.    Plaintiff, CODY HOLT at all times mentioned herein was a

resident of the State of Utah, and was living in Roy, Utah. All acts herein

complained occurred in the State of Utah.


         2.    Defendant is a registered Utah business entity and is an

“employer” under the United States Fair Labor Standards Act, USC 29

Sections 206 and 207. 1


                           JURISDICTION AND VENUE


     3.        This action is brought pursuant to the USC 29 § 206 et seq and the

federal Fair Labor Standards Act, or FLSA (29 U.S.C. § § 206-207); the primary

federal law that prohibits employers from paying employees less than minimum

wage not compensating for overtime worked.

         4.    This Court has pendent jurisdiction of the related state law

claims asserted under 28 U.S.C. § 1367 because they arise from a nucleus of




     1
         Entity Number: 9689871-0160; Company Type: LLC – Domestic; Address: 2500 S 5600
           W WEST VALLEY CITY, UT 84120 ; Registered Agent: RCA Holdings, LLC
           Registered Agent Address: PO Box 1015 ; Kaysville, UT 84037



                                                                                       2
       Case 2:19-cv-00714-CW-JCB Document 2 Filed 09/30/19 Page 3 of 5




operative facts common to the causes of action arising under this complaint,

and because exercising pendent jurisdiction serves the interests of judicial

economy, convenience and fairness to the parties.


                           PRELIMINARY STATEMENT


Plaintiff, Cody Holt brings this action to remedy the non-payment of overtime owed to him

by defendant KORE based on the FLSA 29 USC sections 206 and 207.

                                    STATEMENT OF FACTS

      5. At all times relevant, KORE has been and continues to be an “employer” engaged in

         interstate commerce within the meaning of the relevant statutes.


      6. Defendant hired Mr. Holt on or about May 15, 2018.


      7. He was fired on or about November 2, 2018.


      8. Defendant failed to pay him 20 hours per week of overtime for

         each week he worked (22 weeks).


                 a. That should be $37.5 * 440 hours, which equals

                     $16,500.


                 b. When liquidated damages are applies, that number is

                     $33,000.



                                                                                             3
      Case 2:19-cv-00714-CW-JCB Document 2 Filed 09/30/19 Page 4 of 5




     9. Defendant is a covered enterprise under the United States Fair

           Labor Standards Act (FLSA).


     10. While working for Defendant, Plaintiff frequently worked off the clock (2

           hours per day or more typically), and Defendant failed to properly pay him

           under the FLSA.

     11. The overtime he was paid was not correct because he was not reimbursed

           for sundry expenses, the use of his truck, and the unpaid hours.

     12. After he brought such to Defendant’s attention, Defendant retaliated

           against him, then ultimately fired him.

     13. In other words, as a direct result of Plaintiff telling Defendant that he was

           not being paid properly pursuant to the law, Defendant fired him (within

           two weeks or so of the last complaint made).

                                       CAUSES OF ACTION

                                      Count One
                  (Failure to pay overtime pursuant to FLSA 29 USC SEC 207)
     14.       The foregoing paragraphs are realleged and incorporated

by reference herein.


                                      Count Two
                    (Retaliation for reporting violations and pay deficiencies)
  15. The foregoing paragraphs are realleged and incorporated by

reference herein.
                                                                                      4
      Case 2:19-cv-00714-CW-JCB Document 2 Filed 09/30/19 Page 5 of 5




                     RELIEF REQUESTED/PRAYER FOR RELIEF


         WHEREFORE, Plaintiff prays judgment against Defendants for the

following relief:


          1.        All statutory, general, compensatory damages that the law

will allow, and for damages which can be established at trial.


          2.        An order requiring Defendants to pay all costs, legal fees,

and expenses incurred in this action;


          3.        Any such further orders as the Court may deem just and

proper under the circumstances, such as pre- and post-judgment interest.




      DATED this 27 th day of September 2019.




                                       GREG SMITH AND ASSOCIATES PC


                                                   /s/ Gregory B. Smith

                                                   Gregory B. Smith




                                                                                  5
